Name: Council Regulation (EEC) No 1119/88 of 25 April 1988 opening and providing for the administration of a Community tariff quota for onions, fresh or chilled, originating in Egypt (1988)
 Type: Regulation
 Subject Matter: tariff policy;  Africa
 Date Published: nan

 28 . 4. 88 Official Journal of the European Communities No L 107/7 COUNCIL REGULATION (EEC) No 1119/88 of 25 April 1988 opening and providing for the administration of a Community tariff quota for onions, fresh or chilled, originating in Egypt ( 1988) December 1990 respectively ; whereas, consequently, the above tariff quotas apply only to the Community as constituted on 31 December 1985 ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 1 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (') provides, for the period 1 February to 15 May, for a Community tariff quota to be opened for the importation into the Community of 10 000 tonnes of onions, fresh or chilled, falling within CN codes ex 0703 10 11 and ex 0703 10 19 and originating in Egypt ; whereas, within the limits of this tariff quota, the customs duty shall progressively be abolished over the same periods and in accordance with the same timetables as those laid down in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas, for 1988 , the quota duty shall be equal to 72,7 % of the duty applicable ; Whereas, to take into account the fact that Egypt benefits in the period 1 February to 30 April from a customs duty less than that in Spain and Portugal, this tariff quota should be opened for the period 1 to 15 May ; whereas, taking into account the seasonal nature of the imports of these products, the volume of this quota should be fixed at the level of the traditional average imports in this period, that is to say 2 500 tonnes ; Whereas Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (2) lays down that two Member States will postpone implementation of the preferential arrangements for the products in question until 31 December 1989 and 31 HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duty applicable to imports into the Community as constituted on 31 December 1985 of the following products, originating in Egypt, shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled 0703 10  Onions and shallots :   Onions 09.1703 ex 0703 10 11 ex 0703 10 19    Seed ) &gt; From 1 to 15 May 1988 Other ) 2 500 8,7 O OJ No L 297, 21 . 10 . 1987, p. 11 . 0 OJ No L 250, 1 . 9 . 1987, p. 1 . No L 107/8 Official Journal of the European Communities 28 . 4. 88 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the available balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D. GENSCHER